

115 HR 3065 IH: To direct the Comptroller General of the United States to submit to Congress a report on the national security implications of the outsourcing of industrial and manufacturing capacities to locations outside the United States.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3065IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Comptroller General of the United States to submit to Congress a report on the national security implications of the outsourcing of industrial and manufacturing capacities to locations outside the United States. 
1.Comptroller General report on national security implications of outsourcing of industrial and manufacturing capacitiesNot later than November 1, 2018, the Comptroller General of the United States shall submit to the Committee on Armed Services in the House of Representatives a report on the national security implications of private companies that outsource their industrial and manufacturing capacities to locations outside of the United States. Such report shall include— (1)an assessment of the material effects of such outsourcing on the United States defense industrial base; 
(2)an assessment of the national security risks to the United States defense industrial base of such outsourcing, including the integrity of the Department of Defense acquisition system, logistics network, or supply chains; (3)an assessment of the risks posed by such outsourcing to the readiness of the United States Armed Forces to field a full spectrum of military capabilities; and 
(4)a description of the risks posed by such outsourcing and its effects on the United States defense industrial base, including on the capacity of the United States to sustain a protracted conflict against a near-peer adversary.  